In view of the foregoing and specifically the fact that plaintiff has now revoked his consent to the disapproved Compromise Settlement Agreement, defendants appeal is hereby Dismissed as moot and the parties are allowed to proceed with discovery and the filing of a Form 33 Request for Hearing if unable to resolve the disputed matters.
This the ___ day of March 2001.
                                   S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER